ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                      Sexton v. City of Chicago, 2012 IL App (1st) 100010




Appellate Court            BERNADETTE SEXTON, Individually and as Independent Executrix of
Caption                    the Estate of Gerald S. Sexton, Deceased, Plaintiff-Appellant, v. THE
                           CITY OF CHICAGO, a Municipal Corporation, Defendant-Appellee.



District & No.             First District, Fourth Division
                           Docket No. 1-10-0010


Filed                      August 16, 2012


Held                       In an action for the death of plaintiff’s husband when the vehicle he was
(Note: This syllabus       driving was struck by a train at a dangerous intersection, the grant of
constitutes no part of     defendant city’s motion for judgment notwithstanding the $5 million
the opinion of the court   verdict for plaintiff was upheld on the ground that section 104 of the Tort
but has been prepared      Immunity Act immunized the city from liability for failing to install
by the Reporter of         special traffic control devices.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 05-L-917; the Hon.
Review                     Donald J. Suriano, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Larry R. Rogers, Jr., of Power Rogers & Smith, P.C., of Chicago, for
Appeal                       appellant.

                             Mara S. Georges, Corporation Counsel, of Chicago (Benna Ruth
                             Solomon, Myriam Zreczny Kasper, and Jennifer M. Erickson Baak,
                             Assistant Corporation Counsel, of counsel), for appellee.


Panel                        JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                             with opinion.
                             Justice Quinn1 concurred in the judgment and opinion.
                             Justice Howse dissented, with opinion.



                                                OPINION

¶1          This case arises out of a collision between a commuter Metra2 train and a passenger
        vehicle (a Ford Escort station wagon), which occurred on February 10, 2004, at the
        intersection of 111th and Marshfield Streets in Chicago, and which resulted in the death of
        the vehicle driver, Gerald Sexton. Gerald’s wife, Bernadette Sexton, the plaintiff in this
        cause, both individually and as the independent executrix of Gerald’s estate, filed a
        complaint at law alleging negligence and willful and wanton misconduct against several
        defendants, including, pertinent to this appeal, the City of Chicago (City). The plaintiff
        alleged that the City, which operated and maintained the preemption traffic control system
        at the intersection of 111th and Marshfield Streets, negligently failed to include in that
        preemption system a blank-out sign or a warning signal, which would alert drivers that they
        would be crossing a train track immediately after making a westbound right turn onto 111th
        Street.
¶2          After a jury trial, the jury returned a verdict in favor of the plaintiff in the amount of $5
        million. The City filed a motion for judgment notwithstanding the verdict, arguing that it was
        entitled to judgment as a matter of law on several grounds. First, the City argued that it was
        immune from suit pursuant to section 3-104 of the Local Governmental and Governmental


                1
                   We note that Justice Joseph Gordon participated in the oral argument in this case, as well
        as its initial disposition. However, after the plaintiff’s petition for rehearing was granted and while
        the cause remained pending before this court, Justice Gordon died on June 26, 2012. The case has
        since been reassigned to Justice Patrick J. Quinn, who has been apprised of its history, read the
        briefs, reviewed the record and listened to oral arguments online.
                2
                Metra is the operating name for the Northeast Regional Commuter Railroad Corporation
        which runs commuter throughout the Chicagoland area.

                                                     -2-
     Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/3-104 (West 2006)),
     which immunizes municipalities for failures to initially install traffic control devices.
     Second, the City contended that insofar as the plaintiff’s claim was based upon a theory of
     negligent design in the traffic control preemption system, it was barred by a 10-year statute
     of repose (see 735 ILCS 5/13-214(b) (West 2006)). Finally, the City argued that the
     plaintiff’s claim was barred by section 5(a) of the Illinois Workers’ Compensation Act,
     which prohibits an employee from recovering in common law for injuries sustained in the
     scope of his employment, and provides him exclusively with workers’ compensation benefits
     as a remedy for such injuries (see 820 ILCS 305/5(a) (West 2006)). The circuit court granted
     the City’s motion for judgment n.o.v., finding that the City was entitled to absolute immunity
     pursuant to section 3-104 of the Tort Immunity Act (745 ILCS 10/3-104 (West 2006)).
¶3        The plaintiff now appeals, contending that the judgment n.o.v. was improper under any
     of the City’s three claims and that we should reverse that finding and reinstate the jury
     verdict. In the alternative, the plaintiff asserts that we should reverse and remand for a new
     trial because the trial court abused its discretion in denying her request to instruct the jury
     with a far more comprehensive version of Illinois Pattern Jury Instructions, Civil, No. 20.01
     (Illinois Pattern Jury Instructions, Civil, No. 20.01 (3d ed. 1989) (hereinafter, IPI Civil 3d
     No. 20.01)), which would have included over a dozen specific alleged acts of negligence
     against the City. In the very least, the plaintiff contends that we should reverse the trial
     court’s decision to deny her leave to file her third amended complaint, so as to permit her to
     address any shortcomings in her pleadings and to proceed further with this case. Specifically,
     the plaintiff asks that we permit her to amend her complaint to include the dozen additional
     alleged acts of negligence against the City that she attempted to include in her jury
     instructions, but failed to specify in her second amended complaint. For the reasons that
     follow, we affirm.

¶4                                      I. BACKGROUND
¶5       The following facts are undisputed. Interstate Route 57 (hereinafter, I-57) runs north-
     south and parallel to Marshfield Street. For vehicles traveling southbound on I-57 there is an
     exit onto Marshfield Street, which continues to run parallel to I-57 on the east and parallel
     to the Metra train tracks on the west. The first intersection encountered by a southbound
     vehicle traveling on Marshfield is the 111th Street crossing. At the 111th Street crossing,
     Marshfield Street is comprised of three lanes: (1) a left lane for left (east) turning traffic; (2)
     a center lane for traffic continuing straight ahead on Marshfield Street and (3) a right lane,
     from which traffic can either continue straight onto Marshfield Street or turn right (west)
     onto 111th Street. A vehicle turning right (west) onto 111th Street encounters the Metra train
     tracks within 200 feet of that turn. Metra owns and operates the crossing gates and the
     cantilever lights located immediately in front of the train tracks. The City, however, owns
     and operates all of the traffic lights at the intersection of 111th and Marshfield Streets. On
     February 10, 2004, the plaintiff’s husband, Gerald, was killed by a Metra train, which struck
     his vehicle after it made a right (west) turn from Marshfield Street onto 111th Street and
     attempted to cross the train tracks.


                                                -3-
¶6       The record reveals that after her husband’s death, on February 10, 2005, the plaintiff filed
     her first amended complaint against the City of Chicago,3 alleging negligence and willful and
     wanton misconduct. She filed her second amended complaint on July 10, 2006. That
     complaint specifically alleged that the City was negligent and showed an utter indifference
     to or conscious disregard for Gerald’s safety in the following manner: (1) failing to have an
     adequate warning control system at the crossing, including adequate warning signs, lamps
     whistles or bells; (2) failing to properly coordinate the traffic lights in conjunction with the
     crossing gates in violation of section 11-304 of the Illinois Vehicle Code (625 ILCS 5/11-304
     (West Supp. 2003)); (3) failing to have a proper functioning traffic system to prevent
     vehicles from entering the grade crossing as a train was approaching; and (4) being otherwise
     negligent or otherwise showing an utter indifference or conscious disregard for the safety of
     vehicles approaching the grade crossing.
¶7       Discovery continued for the next several years, during which the following relevant
     pleadings were filed by the parties. On February 2, 2007, Metra filed a contribution claim
     against the City repeating the allegations contained in the plaintiff’s second amended
     complaint against the City, but adding that the City was also negligent because it failed to
     heed to the advice and the directives from the Illinois Department of Transportation
     (hereinafter, IDOT) to install a “no right turn” sign or arrow for southbound Marshfield
     Street drivers advising them that the railroad warning signals had engaged and that they
     should not make a right turn and proceed into the railroad right of way.
¶8       On June 25, 2008, the City filed its first motion for summary judgment against both the
     plaintiff and Metra, arguing that it was immune from liability4 for failing to install warning
     devices at the 111th Street railroad crossing pursuant to section 3-104 of the Tort Immunity
     Act (745 ILCS 10/3-104 (West 2006)), which immunizes failures to initially install any
     traffic control device. The City also argued that the plaintiff’s and Metra’s contention that
     the City had failed to coordinate the traffic lights with the crossing gates at the 111th Street
     crossing was essentially a claim for negligent design of the preemption system and was
     therefore barred by the 10-year statute of repose, which bars claims for negligent design if
     not filed within that statutory period (see 735 ILCS 5/13-214(b) (West 2006)). After a
     hearing on the merits, the circuit court denied the City’s motion on October 22, 2008.
¶9       On March 5, 2009, the City filed its second motion for summary judgment against the
     plaintiff (and Metra) alleging that the plaintiff’s claim was barred by the exclusivity




             3
              The plaintiff filed her initial complaint on January 25, 2005, naming only Metra as the
     defendant. Soon thereafter, however, she amended that complaint, and on February 10, 2005, named
     several more defendants, aside from Metra, including Rock Island Railroad, Union Pacific Railroad,
     Burlington Northern Railroad, the State of Illinois, and as pertinent to this appeal, the City of
     Chicago.
             4
              With respect to Metra, the City argued that since it was immune from liability, it was
     therefore also impervious to any contribution claim.

                                                -4-
       provision of the Workers’ Compensation Act (see 820 ILCS 305/5(a) (West 2006)).5
       Specifically, the City argued that since, at the time of the accident, Gerald was on duty as an
       employee of the City and had acted within the scope of his employment, the plaintiff, as
       executrix of Gerald’s estate, was entitled to and had been compensated for his death pursuant
       to the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West 2006)). The City therefore
       argued that because the plaintiff had already been compensated under the provisions of the
       Act, pursuant to section 5(a) of the Workers’ Compensation Act (see 820 ILCS 305/5(a)
       (West 2006)), she could not also proceed with her common law negligence claim.
¶ 10        In support of this contention, the City filed an offer of proof regarding an agreement
       reached by the City and the plaintiff regarding Gerald’s workers’ compensation death benefit
       claim. That offer of proof included uncertified copies of: (1) an application for adjustment
       of claim form filed by the plaintiff pursuant to the Workers’ Compensation Act on April 1,
       2004, and (2) the plaintiff’s request for a hearing on that matter. The hearing request form
       reveals that the City and the plaintiff were prepared to try the matter to its completion on
       February 27, 2009, unless the arbitrator approved other arrangements. The request further
       reveals that the plaintiff and the City specifically stipulated to the following relevant facts:
       (1) that Gerald and the City were operating under the Illinois Workers’ Compensation Act
       and that their relationship was one of employee and employer; (2) that Gerald sustained
       accidental injuries that arose out of and in the course of employment; (3) that his death was
       causally connected to this injury; (4) that the City was given notice of the accident within the
       time limits set forth in the Act; (5) that Gerald’s yearly earnings were $70,441.28; (6) that
       at the time of the injury Gerald was 60 years old; and (7) that the City paid $237,858.34 in
       death benefits to the plaintiff as executrix of Gerald’s estate.
¶ 11        The plaintiff responded to the City’s second motion for summary judgment by arguing
       that she could proceed with her negligence claim because the dual capacity doctrine applied
       as an exception to the exclusive remedy provision of section 5(a) of the Workers’
       Compensation Act (820 ILCS 305/5(a) (West 2006)). Specifically, the plaintiff argued that
       because Gerald was employed by the City’s department of general services, while the traffic
       light at the intersection of 111th and Marshfield Streets was maintained by the City’s
       department of transportation, the City had acted in a dual capacity and had owed duties to
       the general public which were not the same as those it owed to Gerald as an employee.
¶ 12        At the hearing on the City’s second motion for summary judgment, the circuit court first
       noted that, although not argued by the plaintiff in her response to the City’s second motion
       for summary judgment, it was apparent to the court that the City had failed to raise the
       exclusivity provision of the Workers’ Compensation Act as an affirmative defense in any of
       its prior pleadings (particularly its answer and first motion for summary judgment).6 The

               5
                With respect to Metra, the City alleged that since the plaintiff was barred from any common
       law negligence claim, it also owed no contribution to Metra.
               6
                The record reveals that the waiver issue was brought to the circuit court’s attention by a
       footnote in Metra’s response to the City’s second motion for summary judgment which cursorily
       noted that failure to raise an affirmative defense in an answer is a waiver of that defense.

                                                   -5-
       plaintiff, then, invited by the court, and with the help of Metra’s counsel, argued that the City
       had waived the exclusive remedy provision of the Workers’ Compensation Act as an
       affirmative defense because it waited to raise it for the first time in the fifth year of litigation
       and with a trial date already set. The City responded to the waiver argument by explaining
       that it had not pleaded this affirmative defense earlier because the workers’ compensation
       case was itself still pending, and that once it had been decided and settled on February 27,
       2009, the City immediately filed its second motion for summary judgment raising the
       defense.
¶ 13        The circuit court denied the City’s second motion for summary judgment. It is unclear
       from the record whether the circuit court denied the motion on the merits or on waiver
       grounds. The record reveals that the court first found that the City had acted in a dual
       capacity with legal obligations independent of those imposed upon it as an employer, namely,
       its duty to the public as a whole to maintain safe roads. The court specifically stated:
                “The court is denying the City’s motion for summary judgment. The exclusive
            remedy provision of section [5(a)] *** of the Workers’ Comp Act includes several
            exceptions, and the Court has focused on the dual capacity doctrine, or as some courts
            have called it, the dual persona doctrine.
                In this case, the City operated as an employer and it operated in a second capacity that
            *** confers upon it obligations independent of those imposed upon it as an employer.
                The court has relied on a variety of cases, Smith, Sobczak *** and Ocasek.
                Plaintiff and Metra have clearly shown that the City had a dual capacity in the instant
            case, and that in its second capacity *** ‘generates obligations unrelated to those flowing
            from the first, that of employer.’
                                                  ***
                The City of Chicago clearly owed a duty to the public in general to maintain and
            operate traffic control systems, and this duty is wholly independent of any duty owed to
            Mr. Sexton as employer.
                Finally, in the most recent case, Sobczak *** points out that section 5(a) immunity
            exists if there is a significant legal relationship between the plaintiff and defendant
            separate and apart from the employer-employee relationship.”
¶ 14        However, in a subsequent colloquy between the circuit court and the City’s counsel, the
       court also made the following comments:
                “THE COURT: Secondly, the Court doesn’t need to get there, but the Court accepts
            the arguments of Metra and [defense counsel] in regard to the City’s waiver. The City
            failed to plead in its answers immunity under section 5(a) of the Workman’s Comp Act
            and the statute of limitations, and the City should have pled that.
                Sir, can I ask why the City didn’t plead it after five years?
                MR. GLOCKNER: Judge, the workers’–
                THE COURT: It wasn’t very hard to plead–
                MR. GLOCKNER: The workers’–


                                                   -6-
                THE COURT: –was it?
                MR. GLOCKNER: The workers’ compensation case was pending until very recently.
            It was resolved very shortly ago; actually, February 27th of 2009.
                THE COURT: Well, you still–the City still should have pled that.”
¶ 15        After the circuit court’s denial of its second motion for summary judgment, the City
       moved for leave to raise the exclusivity provision of the Workers’ Compensation Act (820
       ILCS 305/5(a) (West 2006)) as an affirmative defense, arguing that because the plaintiff was
       the party prosecuting the workers’ compensation claim, and was represented by attorneys in
       both that claim and her civil suit against the City, she would not be surprised or prejudiced
       by this additional affirmative defense, especially since its basis was a legal and not a factual
       one. The circuit court, however, denied this request.
¶ 16        The case finally proceeded to trial on July 24, 2009. The plaintiff presented 10 witnesses:
       (1) Dr. Susanne Botana, who witnessed the accident from her vehicle, which was
       immediately behind Gerald’s vehicle as it drove from Marshfield Street onto 111th Street and
       then the train tracks; (2) Chicago’s department of transportation field service director,
       George Black II; (3) Robert Houghton, the City’s former supervisor of traffic signal
       repairmen; (4) James R. Loumiet, an expert witness in accident reconstruction and highway
       safety; (5) Dr. Eupil Choi, the medical examiner; and (6) Gerald’s surviving family members,
       including the plaintiff (his wife), and his four sons, Thomas, James, Tim and Joseph Sexton.
       The City, in turn, presented the testimony of: (1) Edward J. Dolenak, the Metra engineer who
       conducted the train that hit Gerald’s vehicle on February 10, 2004, and (2) Metra’s signal
       engineering director, William P. Komenski.
¶ 17        For purposes of brevity, we summarize only that evidence presented at trial which is
       relevant to the issues raised on appeal. Susanne Botana testified that she was present at the
       intersection of 111th and Marshfield Streets at the time the Metra train struck Gerald’s
       vehicle. She described the intersection by pointing out that southbound traffic arrives at the
       intersection via an off-ramp from I-57. She explained that where the ramp off meets the
       intersection, the ramp comprises three lanes, a left lane for left-turning traffic, a center lane
       for traffic continuing straight ahead on Marshfield Street, and a right lane from which traffic
       could go either straight or turn right onto 111th Street. According to Botana, southbound
       traffic at the intersection was controlled by a “straight red, yellow and green light.” Botana
       testified that there were no signs for southbound traffic advising them that there is a railroad
       crossing immediately after turning right onto 111th Street. There was also no indication
       drivers could not make right turns onto 111th Street under certain conditions.
¶ 18        Botana next testified as to what she observed on February 10, 2004. She stated that she
       was driving behind Gerald on the off-ramp approaching 111th and Marshfield Streets when
       she observed him stop at the intersection, and then turn right. Botana did not see what color
       the light was when Gerald turned right. She testified, however, that when she arrived at the
       intersection, the light was green and she therefore also proceeded to turn right onto 111th
       Street. As she rounded the corner, she saw the railroad gate lowering as Gerald was crossing
       the intersection. Botana stopped before the gate and heard a train whistle. She saw Gerald
       stop, with the railroad gate lowered behind him, look both ways, and put his car into reverse.


                                                 -7-
       Then she saw his car struck by the Metra train. Botana testified that only a few seconds
       passed between the time Gerald stopped and the time his car was struck by the train.
¶ 19       On cross-examination, Botana admitted that there are lights in front of the train tracks
       next to the ramp, which flashed red before the gate started coming down. Botana also
       admitted that she definitely observed Gerald stop at the intersection of 111th and Marshfield
       Streets before turning right. She also acknowledged that Gerald stopped at the railroad tracks
       and that the red lights were flashing when he did so.
¶ 20       Chicago’s department of transportation field service director, George Black II, next
       testified that in February 2004, he was responsible for all of the City’s day-to-day operations
       related to traffic signal installations. Black testified that he is familiar with the Manual on
       Uniform Traffic Control Devices (MUTCD) and that it is a national standard for what types
       of advanced warning signs should be placed at certain intersections. Black explained that in
       2004, the City of Chicago had not officially adopted the MUTCD as its mandated guidelines
       but rather that it used it only as a reference tool. Black acknowledged that the MUTCD
       addresses the types of traffic devices that should be utilized when traffic signals are
       preempted.
¶ 21       Black next acknowledged that on the day of the accident, the City had a traffic control
       device regulating southbound traffic at the intersection of 111th and Marshfield Streets,
       namely, a basic red, yellow, and green traffic light. Black admitted that southbound traffic
       at this intersection was permitted to make right (west) turns onto 111th Street either on a
       green or a red light. Black also acknowledged that there was a preemption sequence in place
       at 111th and Marshfield Streets on the date of the accident. He explained that preemption
       occurs when some other device, such as a railroad, sends a signal to a traffic control device,
       in this case traffic lights owned by the City, altering its regulation of the intersection.
       According to Black, when preemption occurs at 111th and Marshfield Streets, the traffic
       signals change to clear traffic off the tracks. In other words, when a train is approaching the
       train tracks, a signal is sent to the preemption device to change the lights on the traffic signal
       and prevent cars from crossing the tracks.
¶ 22       Black further admitted that in 1999 the Illinois Department of Transportation (IDOT)
       provided the City with a report concerning the regulation of the intersection at 111th and
       Marshfield Streets. The report recommended that the City install certain signs at the
       intersection, including: (1) an “advance warning” sign for southbound Marshfield Street
       traffic that would advise drivers that a railroad crossing was nearby; (2) a “do not stop on
       track” sign; (3) a “do not turn on red” sign; and (4) a fiber-optic preemption “blank-out” sign.
       Black explained that a “blank-out” sign is a black sign with a message that can be
       illuminated at certain times, for example, to prohibit right turns only when a train is
       approaching. Black conceded that none of these signs was present at the intersection in 2004.
       He also admitted that long before 2004, the City had used blank-out signs with traffic control
       signs to work in preemption mode at various other locations throughout the City.
¶ 23       Black also testified that in 1996 the City made improvements to the intersection of 111th
       and Marshfield Streets. Black explained that the City placed a “Stop Here on Red” sign for
       eastbound traffic on 111th Street in the intersection, and painted a white line four feet from


                                                  -8-
       the railroad tracks on 111th Street.
¶ 24        Robert Houghton next testified that in February 2004, he worked for the City’s bureau
       of electricity and supervised all traffic signal repairmen, including those responsible for
       maintaining the traffic control device at the intersection of 111th and Marshfield Streets.
¶ 25        Houghton acknowledged that in 2004 the City recognized the MUTCD as a reference
       tool for setting up traffic signals. According to Houghton, both the 2000 and 2003 versions
       of the MUTCD recommended that all turning movements toward railroad tracks be
       prohibited during signal preemption. He further acknowledged that the MUTCD provides
       options for ways to prohibit such turns during signal preemption, including, among other
       things, a “blank-out” or “changeable message” sign. Houghton agreed that a no-right turn
       sign placed at the corner of 111th Street and Marshfield Streets could have prohibited drivers
       from making right turns toward the tracks when the train was approaching.
¶ 26        Houghton next explained that the preemption sequence at 111th and Marshfield Streets
       was designed in 1993, that it was implement in 1994, and that the design of the traffic control
       device had not changed since then. Houghton agreed that under the existing traffic control
       system in place in 2004, southbound Marshfield traffic was permitted to turn right on both
       the red and green lights, and that this was true even when the traffic signal was in preemption
       mode. When asked if it was true that “there is no distinction in the signal, from a driver’s
       perspective when the system is in preemption and when it is under normal operation,”
       Houghton agreed, stating, “It’s just a traffic corner with lights. That’s it.”
¶ 27        Houghton further explained, however, that this was how the preemption system was
       designed to work. Specifically, Houghton pointed out that under the preemption system in
       place in 2004, when a train approached the intersection of 111th and Marshfield Streets, a
       call would come into the traffic control box, which was linked to the stop lights at the
       intersection. During the entire railroad call, when the system would go into preemption
       mode, the system was designed to provide all motorists coming from the I-57 ramp with a
       green light, so as to permit southward traffic on Marshfield Street, which is parallel to the
       tracks, to continue forward and not back up traffic on the highway. The system was further
       designed to provide all other traffic, namely, traffic going westbound on 111th Street, with
       a red light, so as to keep any vehicles off the track. Houghton explained that if a vehicle
       traveling west on 111th Street was close to the track when the preemption system was
       triggered, the stop light for westbound traffic would turn amber before it turned red to permit
       the driver to clear the track. Otherwise, it would turn into a solid red and remain such until
       the train cleared the tracks. Houghton also stated that traffic going westbound on 111th Street
       is stopped before Marshfield Street.
¶ 28        The plaintiff next proceeded by reading several of the City’s stipulated admissions to the
       jury. The first was the City’s admission with respect to its September 17, 1999, letter. This
       letter acknowledged the City’s receipt of a June 22, 1999, report prepared by IDOT7
       recommending the following modifications to the intersection at 111th and Marshfield


              7
                  This report was titled “The 111th Street and Marshfield Avenue Traffic Railroad Signal
       Report.”

                                                   -9-
       Streets: (1) a no-turn-on-red sign; (2) a caution sign; (3) a walk-time-shortened-when-train-
       approaches sign; and (4) a railroad advance warning sign on southbound Marshfield Street
       off the ramp, to warn motorists making right turns that there is a railroad crossing ahead. The
       report also recommended that a fiber optic preemption blank-out sign be installed for
       southbound traffic on Marshfield to prohibit right turns onto 111th Street during railroad
       preemption. In addition to acknowledging its receipt of the IDOT report, in its June 22 letter
       the City indicated that it consciously chose not to take the acts described and recommended
       by the report. Specifically, according to the letter, the City did not agree with the
       recommendation to install the no-right-turn blank-out sign as proposed since they are
       “ignored by drivers” and would confuse the drivers and “contribute to the degradation of a
       driver’s adherence to the necessary turn restrictions.”
¶ 29        The plaintiff next called James R. Loumiet, who was qualified as an expert witness on
       accident reconstruction and highway safety. Loumiet testified that the MUTCD is a national
       standard for traffic devices, which has been adopted by the federal government and the state
       of Illinois.8
¶ 30        According to Loumiet, in 2004 the MUTCD would have required a blank-out sign at the
       intersection of 111th and Marshfield Streets. In particular, he stated that the MUTCD
       recommended prohibiting turns from intersections within 200 feet of railroad crossings and
       provided options for accomplishing this, including, among other things, a blank-out or
       changeable message sign. Loumiet explained that he examined the intersection at 111th and
       Marshfield Streets and discovered that the distance between the stop line for southbound
       traffic and the railroad gate was 76 feet and 7 inches, and that it therefore fell well within the
       MUTCD’s requirement for a blank-out sign.
¶ 31        Loumiet further testified that in 2004 there was no other prohibition against southbound
       traffic making a right turn on Marshfield Street toward the railroad crossing. He explained
       that although the City owned and operated a preemption system at that crossing, when the
       traffic signal for southbound Marshfield traffic was in preemption mode, southbound
       motorists would see either a red or a green light, both of which authorized them to make a
       turn onto the train tracks. Similarly, Loumiet noted that there was no advance warning sign
       on Marshfield Street notifying motorists that there was a railroad track running parallel to
       them or that they were about to approach a railroad crossing. Loumiet concluded that “had
       the City placed the advance warning sign and/or a blank-out sign prohibiting right turns, this
       collision more likely than not would not have occurred.”
¶ 32        Loumiet next opined about the City’s maintenance of the intersection at 111th and
       Marshfield Streets. He stated that the City’s preemption system at this intersection was
       designed in 1993 and activated in 1994. Furthermore, Loumiet discovered that in 1996, the
       City issued work orders to install a new stop-here-on red sign and stop line for eastbound
       traffic on 111th Street. According to Loumiet, despite a 1999 IDOT report evaluating this


               8
                With respect to Illinois’s adoption of the MUTCD, Loumiet explained that although Illinois
       has its own manual, it is in substantial conformance with the national MUTCD, in addition to
       containing several more requirements.

                                                  -10-
       intersection and recommending, inter alia, that “advance warning signs and fiberoptic
       preemption blank-out signs be installed to prohibit right turn[s] from the southbound
       approach,” City engineers declined to implement these changes, concluding that they are
       “ignored by drivers” and “contribute to the degradation of drivers’s adherence to necessary
       turn restrictions.” Based on all of these documents, Loumiet concluded that the City’s
       maintenance of the traffic control system did not conform to the MUTCD.
¶ 33        After the plaintiff rested, on July 28, 2009, the City moved for a directed verdict, again
       arguing that it had absolute immunity pursuant to section 3-104 of the Tort Immunity Act
       (745 ILCS 10/3-104 (West 2006)) and that it was under no obligation to modify the traffic
       light sequence at the intersection of 111th and Marshfield Streets. The trial court denied this
       motion, and the City proceeded with its defense, presenting two witnesses.
¶ 34        The first witness, William P. Komenski, the director of signal engineering at Metra,
       testified that he was responsible for the installation of Metra’s signals at the intersection of
       111th and Marshfield Streets. According to Komenski, at that railroad crossing, Metra had
       cantilevered lights and bells on either side of the tracks, and gates behind the cantilevers.
       Each of the gates also had lights on it, a couple that flashed and one that steadily stayed on,
       while the train was approaching. Komenski testified that the gates were not designed or
       intended to be physical barriers that could stop traffic but rather that they were intended
       merely as warning devices. According to Komenski, the gate was counterweighted and was
       not designed with a downward force. Therefore, if a gate were hit by a car at slow to
       moderate speed, it would be pushed up and ride over the windshield of the car. According
       to Komenski, it was possible for a gate to come up the windshield of a car and then come
       back down.9
¶ 35        Komenski next testified that in 2004 Metra had a “constant warning time system” in
       place at the intersection of 111th and Marshfield Streets. This system is a computer-
       controlled system attached to the rails, which takes into account the speed of an approaching
       train to ensure that the warning signals at the railroad crossing are activated in such a manner
       that motorists receive the same amount of warning time for all approaching trains. Komenski
       testified that although the state requires a constant warning time of 25 seconds, Metra added
       an additional 10 seconds to its system, so that motorists were given a total of 35 seconds
       warning time before every train. Komenski explained that when a train is approaching, the
       first thing the system does is to active the warning lights and bells at the railroad crossing.
       After three to five seconds, the gates begin to come down. Komenski stated that it takes the
       gates 8 to 10 seconds to reach a fully lowered position. Up to 20 seconds would then pass
       between the time the gates are fully lowered to the time of the arrival of the train.
¶ 36        Komenski next averred that after Gerald’s death he tested the “constant warning time
       system” at the intersection of 111th and Marshfield Streets to determine whether it was
       functioning properly. Based on the maintenance records taken immediately after the accident


              9
               On cross-examination, however, Komenski admitted that he had never actually seen this
       happen. He conceded, however, that he has seen broken gates, made by vehicles driving through
       them.

                                                -11-
       as well as the locomotive event record and the data transmitted by the computer system
       during the accident, Komenski determined that the system functioned as intended and that
       it had provided Gerald the proper warning time.
¶ 37       The City next called Edward J. Dolenak, the Metra engineer who conducted the train that
       hit Gerald’s vehicle on February 10, 2004. Dolenak testified that as he was driving the Metra
       train on that day, heading southbound parallel to Marshfield Street, he saw Metra’s cantilever
       lights at the 111th Street crossing flashing as far away as the crossing at 107th Street.
       Dolenak stated that as he approached the 111th Street crossing, he saw Gerald’s car rounding
       the corner from Marshfield Street, and he blew the train’s horn to warn Gerald. According
       to Dolenak the gates at the 111th Street crossing were in the fully lowered position when the
       train was still four to six train car lengths away from the 111th Street crossing. Dolenak saw
       Gerald’s car start to go underneath the crossing gate, so he hit the train’s emergency break.
       The train collided with Gerald’s car.
¶ 38       After Dolenak’s testimony the City rested, and counsel proceeded with closing
       arguments. The jury was subsequently instructed that it could find the City negligent on the
       following three theories, namely, that the City had: (1) failed to provide adequate warning
       signs at the intersection of 111th and Marshfield Streets; (2) failed to provide a traffic control
       system that prohibited a vehicle from turning right from Marshfield Street to 111th Street,
       including, but not limited to, a blank-out sign; and (3) allowed motorists to turn right from
       Marshfield onto 111th Street during the approach of a train.10 After deliberations, the jury
       returned a verdict in favor of the plaintiff in the amount of $5 million.
¶ 39       On August 28, 2009, the City filed a posttrial motion for judgment n.o.v. again arguing
       that: (1) the plaintiff’s claims were barred by section 3-104 of the Tort Immunity Act (745
       ILCS 10/3-104 (West 2006)), which immunizes the City from any failure to initially install
       any traffic devices11 ; (2) the plaintiff’s claim was barred by the exclusivity provision of the
       Workers’ Compensation Act (820 ILCS 305/5(a) (West 2006)); and (3) any claim by the
       plaintiff concerning the design of the preemption sequence or traffic control device was

               10
                  This instruction was given over the plaintiff’s objection. The plaintiff proposed a far more
       comprehensive jury instruction with respect to the different theories of negligence, under which the
       jury could find in favor of the plaintiff. This jury instruction, however, was rejected by the circuit
       court in favor of the aforementioned three-theory negligence instruction. The reason for the circuit
       court’s decision was the length of the plaintiff’s proposed jury instruction, which spanned over two
       pages, with single-spaced typing. The circuit court believed that this instruction would be too
       confusing for the jury.
               11
                 In that respect, the City argued that the jury was instructed on the following three theories
       of negligence, namely that the City had: (1) failed to provide adequate warning signs at the
       intersection of 111th and Marshfield Streets; (2) failed to provide a traffic control system that
       prohibited a vehicle from turning right from Marshfield Street to 111th Street, including, but not
       limited to, a blank-out sign; and (3) allowed motorists to turn right from Marshfield onto 111th Street
       during the approach of a train. The City argued that all three theories were questions of law and fell
       squarely within the language of section 3-104 of the Tort Immunity Act, which immunizes the City
       from any failure to initially install any traffic control devices (745 ILCS 10/3-104 (West 2006)).

                                                   -12-
       barred by the 10-year statute of repose (735 ILCS 5/13-214(b) (West 2006)).
¶ 40        In addition to responding to the City’s judgment n.o.v. motion, on December 7, 2009, the
       plaintiff requested leave of court to file her third amended complaint seeking to add a dozen
       more specific alleged acts of negligence by the City (the same acts of negligence she had
       sought to include in her more comprehensive jury instruction).12
¶ 41        On August 26, 2011, this court affirmed the circuit court’s judgment on the basis of the
       exclusivity provision of the Illinois Workers’ Compensation Act (see 820 ILCS 305/5(a)
       (West 2006)). The plaintiff filed a petition for rehearing arguing that this issue should have
       been found waived. Sexton v. City of Chicago, 2011 IL App (1st) 100010-U. The plaintiff
       argued that the exclusivity provision of the Workers’ Compensation Act (820 ILCS 305/5(a)
       (West 2006)) was an affirmative defense that ought to have been raised by the City in its
       initial pleadings, or, at the very least, in its initial motion for summary judgment, rather than,
       as it was, at the dawn of trial after the close of discovery. The plaintiff further argued that
       since no proper discovery was heard on this issue, its consideration on appeal and the
       disposition of the case on its basis was fundamentally unfair and prejudicial to her. After
       permitting the City to address these concerns, we were persuaded by the plaintiff’s argument
       and subsequently granted her petition for rehearing. Accordingly, we consider the plaintiff’s
       appeal once more.

¶ 42                                      II. ANALYSIS
¶ 43        We begin by noting that we review orders granting judgment n.o.v. under a de novo
       standard of review. Harris v. Thompson, 2012 IL 112525, ¶ 4 (citing Evans v. Shannon, 201
       Ill. 2d 424, 427 (2002)); see also Ries v. City of Chicago, 242 Ill. 2d 205, 215 (2011). In
       doing so, we ask the same questions the circuit court asked in the first instance in


               12
                  These include, inter alia, the City’s failure: (1) to maintain a traffic control system that
       prohibited vehicles from turning right when a train was approaching the crossing; (2) to warn, (3)
       regulate and/or (4) guide traffic in a manner that prohibited vehicles from turning right toward the
       railroad grade crossing when a train was approaching the crossing; (5) to place and maintain an
       advance warning, advising motorists that a railroad grade crossing was at or near the intersection on
       111th and Marshfield Streets; (6) to place and maintain a blank-out sign prohibiting motorists from
       making a right turn toward the railroad grade crossing when a train was approaching the crossing;
       (7) generally to have adequate warning signs, lamps, whistles or bells at the crossing; (8) to properly
       coordinate traffic lights in conjunction with the crossing gate as required under section 11-304 of
       the Illinois Vehicle Code (625 ILCS 5/11-304 (West Supp. 2003)); (9) to have a proper functioning
       system to prevent vehicles from entering the grade crossing as a train is approaching; and (10) to
       maintain its property in a reasonably safe condition for the use in the exercise of ordinary care by
       people whom the entity intended and permitted to use the property in a manner in which and at such
       times as it was reasonably foreseeable that it would be used. The plaintiff further alleged that the
       City was negligent because it: (1) specifically authorized and permitted motorists to make a right
       turn toward a railroad grade crossing when a train was approaching the crossing; and (2) maintained
       a traffic control system in such a manner that it specifically authorized and permitted motorists to
       make a right turn toward a railroad grade crossing even though a train was approaching.

                                                   -13-
       determining whether to grant such a motion. Harris, 2012 IL 112525, ¶ 4; Ries, 242 Ill. 2d
       at 215; see also Gaffney v. City of Chicago, 302 Ill. App. 3d 41, 48 (1999). A motion for
       judgment n.o.v. may be granted only if all the evidence and inferences therefrom, viewed in
       the light most favorable to the nonmoving party, so overwhelmingly favor the movant that
       no contrary verdict based upon the evidence could ever stand. Harris, 2012 IL 112525, ¶ 14
       (citing Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)); Ries, 242 Ill. 2d
       at 215; see also Gaffney, 302 Ill. App. 3d at 48.
¶ 44        On appeal, the plaintiff first contends that the circuit court erred when it found as a matter
       of law that the City was immunized from any negligence claim by section 3-104 of the Tort
       Immunity Act (745 ILCS 10/3-104 (West 2006)).
¶ 45        It is well accepted that the tort liability of municipalities is governed by the Tort
       Immunity Act (745 ILCS 10/1-101 et seq. (West 2006)). West v. Kirkham, 147 Ill. 2d 1, 6
       (1992). This Act creates no new duties but merely codifies those existing at common law.
       Governmental Interinsurance Exchange v. Judge, 221 Ill. 2d 195, 215 (2006); see also West,
       147 Ill. 2d at 14. “ ‘At common law, a municipality had a duty to maintain its property in a
       safe condition ***.’ ” Judge, 221 Ill. 2d at 215 (quoting West, 147 Ill. 2d at 14). This duty,
       however, did not extend to creating or erecting public improvements. Judge, 221 Ill. 2d at
       215 (quoting West, 147 Ill. 2d at 14). Rather, only once the public improvement was actually
       constructed did the municipality have a duty to maintain it in a reasonably safe condition.
       Judge, 221 Ill. 2d at 215 (quoting West, 147 Ill. 2d at 14); accord First National Bank in
       De Kalb v. City of Aurora, 71 Ill. 2d 1, 11 (1978) (“This court has clearly established the rule
       that once a governmental unit ‘adopts a plan in the making of public improvements,’ it owes
       a duty to a plaintiff to maintain those improvements. [Citations.]”).
¶ 46        The Tort Immunity Act “adopted the general principle that local governmental units are
       liable in tort.” Judge, 221 Ill. 2d at 215. Under the current Act, a governmental unit must
       “exercise ordinary care to maintain its property in a reasonably safe condition.” 745 ILCS
       10/3-102(a) (West 2006).13 The Act, however, limits “liability with an extensive list of
       immunities based on specific governmental functions.” Judge, 221 Ill. 2d at 215.14
¶ 47        The relevant immunity provision here is section 3-104 of the Act, which states in
       pertinent part:


               13
                  We further note that section 11-304 of the Illinois Vehicle Code provides that, when
       placing traffic control devices, local authorities “shall” follow the Illinois manual. See 625 ILCS
       5/11-304 (West 2006). This section “by mandating compliance with the Illinois Manual, establishes
       a defendant’s duty of reasonable care.” Judge, 221 Ill. 2d at 216 (citing Snyder v. Curran Township,
       167 Ill. 2d 466, 472 (1995)).
               14
                 For example, section 3-103(a) (745 ILCS 10/3-103(a) (West 2006)) grants immunity for
       injury caused by a municipality’s adoption of a plan or design for public improvement where that
       plan or design is approved by proper authority. Similarly, section 2-201 (745 ILCS 10/2-201 (West
       2006)) provides that a “public employee serving in a position involving the determination of policy
       or the exercise of discretion is not liable for an injury resulting from his act or omission in
       determining policy when acting in the exercise of such discretion even though abused.”

                                                  -14-
            “Neither a local public entity nor a public employee is liable under this Act for an injury
            caused by the failure to initially provide regulatory traffic control devices, stop signs,
            yield right-of-way signs, speed restriction signs, distinctive roadway markings or any
            other traffic regulating or warning sign, device or marking, signs, overhead lights, traffic
            separating or restraining devices or barriers.” (Emphasis added.) 745 ILCS 10/3-104
            (West 2006).
¶ 48        In the present case, the City does not contest that it owed the plaintiff a duty of care.
       Rather, it contends that section 3-104 of the Tort Immunity Act (745 ILCS 10/3-104 (West
       2006)) absolutely immunizes it from liability for breach of this duty. The City acknowledges
       that the statutory language of section 3-104 immunizes the failure to initially provide traffic
       devices, but not the negligent maintenance of those devices. See 745 ILCS 10/3-104 (West
       2006). However, the City contends that by failing to install an advance warning sign or a
       blank-out sign that prohibited a vehicle from turning right from Marshfield to 111th Street,
       the City committed an immunized failure of initial traffic sign placement.
¶ 49        The plaintiff, on the other hand, argues that section 3-104 of the Tort Immunity Act (745
       ILCS 10/3-104 (West 2006)) does not apply here because it immunizes a municipality only
       for its initial failures to install or place traffic devices. She contends that in the instant case,
       the City had already installed the traffic control system with the preemption sequence at the
       intersection of 111th Street and Marshfield Street (in 1994) and then negligently maintained
       it, ultimately resulting in Gerald’s death. In support of this contention, the plaintiff points out
       that in 1996 the City made improvements to the intersection by installing a stop-here-on-red
       sign and stop line in front of the railroad tracks for eastbound traffic on 111th Street, but
       made no improvements on Marshfield to prohibit right turns onto the rail tracks when a train
       was approaching. The plaintiff further points out that as early as 1999, the City was aware
       that such improvements were necessary and recommended by IDOT to ensure safety of
       drivers turning right onto 111th Street but that it negligently failed to make those
       improvements. For the reasons that follow, we disagree with the plaintiff.
¶ 50        We begin by noting that in two decisions, West, 147 Ill. 2d at 10-12 and Judge, 221 Ill.
       2d at 217-18, our supreme court has thoroughly addressed the scope of a municipality’s
       immunity pursuant to section 3-104 of the Tort Immunity Act.
¶ 51        In West, the plaintiff collided with another vehicle in the process of making a left turn.
       West, 147 Ill. 2d at 3-4. The plaintiff sued the city of Urbana, claiming that the city had a
       duty to provide a left-turn arrow for her direction of traffic. West, 147 Ill. 2d at 10. The
       plaintiff argued, inter alia, that section 3-104’s immunity for the failure to initially provide
       road markings did not apply in that case because the city had previously installed a left-turn
       arrow for traffic traveling in the opposite direction at the intersection where the accident
       occurred. West, 147 Ill. 2d at 10. Thus, the plaintiff argued that the city, having undertaken
       to provide left-turn devices for the intersection, had a duty to provide them symmetrically,
       and that its failure to do so constituted a nonimmunized improper placement. West, 147 Ill.
       2d at 10. The appellate court agreed with the plaintiff, finding that “the City’s ‘partial
       regulation’ of the intersection precluded the City from enjoying immunity under section 3-
       104.” West, 147 Ill. 2d at 10.


                                                  -15-
¶ 52       On appeal, however, our supreme court rejected the plaintiff’s argument and held:
           “We find that the exception to section 3-104 urged by plaintiff and accepted by the
           appellate court is unwarranted and would effectively swallow the section’s immunity
           entirely. The creative plaintiff, seeking to premise an action on the failure to provide a
           particular traffic device, could always circumvent section 3-104 by finding and pointing
           out some other traffic device that was provided. We do not believe that the legislature
           intended such a narrow construction of section 3-104 ***.” (Emphasis in original.) West,
           147 Ill. 2d at 10.
¶ 53       Our supreme court further explained that this interpretation of section 3-104 of the Tort
       Immunity Act “better serves” the expressed policy behind the Act, which is to protect local
       governmental units and employees from liability arising from “the operation of government.”
       745 ILCS 10/1–101.1 (West 2006). As the court reasoned:
                “The ‘operation of government’ necessarily encompasses the policy decisions made
           by a municipality; that is, those decisions which require the municipality to balance
           competing interests and to make a judgment call as to what solution will best serve each
           of those interests. The decision whether to install a traffic signal requires the municipal
           traffic planner to balance a host of competing interests, among them, safety, convenience
           and cost. *** [T]his is not the sort of decision that should be second-guessed by the
           courts. Were such second-guessing permitted, the traffic planner would be more
           concerned with avoiding possible litigation than with using his best judgment to properly
           balance the competing interests. Thus, instead of seeking the best balance of safety,
           convenience and cost, the traffic planner would concern himself only with whether it
           could later be argued that the regulation provided could have possibly been safer.
           Excessive regulation, with no corresponding gain in safety, convenience or cost
           efficiency, would be the natural result. The legislature recognized this by enacting section
           3-104 and expressly immunizing the failure to provide a traffic control device or sign.”
           West, 147 Ill. 2d at 11-12.
¶ 54       Subsequent to West, our supreme court revisited the scope of section 3-104 immunity in
       Judge. In that case, the plaintiff was injured as she was driving westbound on Galena Road,
       when she was struck head-on by a vehicle traveling eastbound and attempting to pass another
       vehicle by using the eastbound lane. Judge, 221 Ill. 2d at 201. At the time of the accident,
       the two-lane Galena Road had a broken yellow line dividing eastbound from westbound
       traffic. Judge, 221 Ill. 2d at 201. The driver of the vehicle that struck the plaintiff testified
       that he passed the eastbound vehicle ahead of him because he knew that a broken yellow line
       indicated that passing vehicles was permissible. Judge, 221 Ill. 2d at 201.
¶ 55       The record in Judge reflected that in 1978, the county assumed control over Galena Road,
       commissioning a preconstruction profile of the road and developing an improvement plan.
       Judge, 221 Ill. 2d at 201. That year, the county resurfaced the road and striped the center of
       the road with a broken yellow line, indicating that passing was permissible. Judge, 221 Ill.
       2d at 201. The record further revealed that in 1978, the placement of the broken yellow line
       conformed with guidelines for adequate sight distances mandated by the MUTCD. Judge,
       221 Ill. 2d at 201. This minimal sight distance standard, however, was changed and lowered


                                                 -16-
       in 1984. Judge, 221 Ill. 2d at 201. When the county resurfaced Galena Road in 1993, prior
       to the plaintiff’s accident, it restriped the center of the road with the same broken yellow line
       that it had placed in 1978, unaware that it no longer conformed to the MUTCD requirements.
       Judge, 221 Ill. 2d at 201.
¶ 56        Accordingly, after the accident, the plaintiff in Judge sued the county for negligence in
       maintaining the broken yellow line on Galena Road in contravention of the MUTCD
       requirements. The county argued that it was absolutely immune pursuant to section 3-104 of
       the Tort Immunity Act because by failing to paint a no-passing line on Galena Road, it
       essentially committed an immunized failure of initial placement.
¶ 57        The supreme court in Judge disagreed and held that section 3-104 immunity did not
       apply. In coming to this decision, the court in Judge first found that according to the
       MUTCD a broken yellow line is a “traffic control device,” while a solid yellow line, by itself,
       is not, since “a one-direction no-passing zone requires both a broken yellow line and a solid
       yellow line, and a two-direction no-passing zone requires two solid yellow lines.” Judge, 221
       Ill. 2d at 217. Applying these definitions to the facts of that case, the court in Judge
       concluded that the 1993 restriping of Galena Road did not constitute an immunized failure
       to initially place a solid yellow line. Judge, 221 Ill. 2d at 217. Rather, the court found that
       the initial placement was made in 1978, when the county developed an improvement plan
       for Galena Road and resurfaced it, i.e., improving the road with a traffic control marking, the
       two-direction passing zone. The court specifically held that pursuant to section 3-102(a) of
       the Tort Immunity Act (745 ILCS 10/3-102(a) (West 2006)), once the road was improved,
       the county had a duty to use ordinary care to maintain the road in a reasonably safe condition,
       so that when it resurfaced the road again in 1993, it had a duty to conform to the new
       MUTCD regulations and replace the two-direction passing zone with a no-passing zone.
       Judge, 221 Ill. 2d at 218. As the Judge court explained:
            “The question [here] is not whether the County initially installed the correct traffic
            control marking. Rather, the question is whether the County made any improvement to
            Galena Road, thereby undertaking the duty to maintain that improvement in a reasonably
            safe condition.” (Emphasis omitted and added.) Judge, 221 Ill. 2d at 217.
¶ 58        In coming to its decision, the court in Judge recognized its prior holding in West, but then
       went on to distinguish that case on several grounds. Judge, 221 Ill. 2d at 220-21. First, the
       Judge court noted that unlike in West, where the plaintiff complained of the city’s failure to
       install a no-left-turn-arrow where the intersection contained a no-right-turn arrow, this was
       not a case where a “creative plaintiff circumvents section 3-104 by pointing to some other
       traffic control device.” (Emphasis in original.) Judge, 221 Ill. 2d at 220. Rather, as the Judge
       court noted, the County’s mistake there “involve[d] the erroneous placement of one traffic
       signal, the centerline of Galena Road.” (Emphasis added.) Judge, 221 Ill. 2d at 220.
¶ 59        In addition, the Judge court noted that unlike in West, the county’s failure to correct the
       erroneous traffic control marking was not a result of the county’s balancing “ ‘a host of
       competing interests, among them, safety, convenience and cost.’ ” Judge, 221 Ill. 2d at 220
       (citing West, 147 Ill. 2d at 11). Rather, the county’s failure to correct the erroneous traffic
       control marking was simply a negligent oversight and not the sort of decision immunized by


                                                 -17-
       section 3-104. Judge, 221 Ill. 2d at 220. Accordingly, the Judge court concluded that “ ‘to
       hold the County liable in the instant case does not reflect the type of second-guessing that
       West prohibits.’ [Citations.]” Judge, 221 Ill. 2d at 220-21.
¶ 60        Applying the decisions in West and Judge to the present case, for the reasons that follow,
       we are compelled to find that the City is immune pursuant to section 3-104 of the Tort
       Immunity Act (745 ILCS 10/3-104 (West 2006)). It is undisputed here that the City initially
       provided the traffic lights at the intersection of Marshfield and 111th Streets, and that these
       lights were connected to a preemption system that triggered the lights to act in a certain way
       upon the approach of a train. Under that preemption system, cars traveling east and west on
       111th Street would receive a red light to prevent them from crossing the tracks when a train
       was approaching. Cars traveling southbound on Marshfield Street would receive a green
       light, so as to permit southbound Marshfield traffic, which is parallel to the tracks, to
       continue forward, and not back up traffic on the highway. Under West, had the City not
       installed any traffic lights at the intersection, it could not have been held liable for not
       posting them despite the dangerous intersection. West, 147 Ill. 2d at 11-12. Under Judge,
       once the decision to post the traffic lights was made, however, the City had a duty to
       maintain those lights with reasonable care. Judge, 221 Ill. 2d at 218. However, under West,
       the City had no duty to erect additional warning devices simply because it erected the traffic
       lights. West, 147 Ill. 2d at 11-12.
¶ 61        It is important to remember here that contrary to the plaintiff’s repeated assertions of
       negligence in the City’s maintenance of the “traffic control preemption system” at the
       intersection, the three theories of negligence under which this case actually proceeded to the
       jury were: (1) that the City failed to provide an “advance warning” sign near the intersection
       to warn traffic of the railroad crossing; (2) that the City failed to provide a traffic control
       system that prohibited a vehicle from turning right, including, but not limited to, a blank out
       sign; and (3) that the City’s existing traffic control device created a hazard by “allowing”
       southbound motorists to make right turns when a train was approaching.
¶ 62        None of these three theories allege negligent maintenance, and all three fall squarely
       within the immunity of section 3-104. See 745 ILCS 10/3-104 (West 2006). The first two
       theories are both framed in terms of the City’s “failure to provide” and, therefore,
       automatically trigger section 3-104. See 745 ILCS 10/3-104 (West 2006)); see also West, 147
       Ill. 2d at 11-12. The third theory, regarding the City’s existing traffic control device, similarly
       fails to allege negligent maintenance. As already noted above, the existing traffic control
       system did exactly what it was supposed to do; it stopped drivers heading east and west on
       111th Street from crossing the railroad tracks upon the approach of a train and continued to
       route southbound traffic on Marshfield parallel to the train tracks so as to avoid traffic
       backing up on the highway. The plaintiff’s claim that the existing system created a hazard
       by “allowing” right turns consciously avoids any discussion of how it might have disallowed
       them because the only way that the City could have disallowed right turns was to install some
       other sign or signal on southbound Marshfield Avenue. All the evidence presented at trial,




                                                  -18-
       including the MUTCD regulations15 and the plaintiff’s own 1999 IDOT report concerning
       the intersection, recommended that the City install additional signs or devices on Marshfield
       Street in order to prohibit right turns toward the train tracks. These claims, however, are
       barred by section 3-104 of the Tort Immunity Act (745 ILCS 10/3-104 (West 2006)). See
       West, 147 Ill. 2d at 11-12.
¶ 63        The plaintiff attempts to argue that just as in Judge, the issue here is one of negligent
       maintenance because the City made improvements to the intersection when in 1996 it
       installed a new stop-here-on-red sign and stop line for eastbound traffic on 111th Street. The
       plaintiff, however, misconstrues Judge. In Judge, the court found that the county failed to
       maintain Galena Road in a reasonably safe condition when, by sheer oversight, it restriped
       the road with the same broken yellow line it had used before despite the new MUTCD
       standard, requiring a full yellow line to indicate a no-passing zone. Judge, 221 Ill. 2d at 217.
       The court in Judge distinguished West by noting that the public policy behind section 3-104
       was not intended to protect such negligent oversights. As the Judge court explained:
                “First, this is not a case where a creative plaintiff circumvents section 3-104 by
            pointing to some other traffic control device. Rather, the County’s mistake in the present
            case involves the erroneous placement of one traffic signal, the centerline of Galena
            Road. Second, in the present case, the County’s failure to correct the erroneous traffic
            control marking was not a result of the County’s balancing ‘a host of competing interests,
            among them, safety, convenience and cost.’ West, 147 Ill. 2d at 11. Rather, the Illinois
            Manual states: ‘ “markings that are no longer applicable for roadway conditions or
            restrictions and that might cause confusion for the road user shall be removed or
            obliterated to be unidentifiable as a marking as soon as practical.” ’ [Citation.] Thus, the
            County’s failure to correct the erroneous traffic control marking was simply a negligent
            oversight and not the sort of decision immunized by section 3-104. ‘Because of the above
            distinctions, to hold the County liable in the instant case does not reflect the type of
            second-guessing that West prohibits.’ [Citation.].” (Emphases omitted.) Judge, 221 Ill.
            2d at 220-21.
¶ 64        Unlike in Judge, however, in the present case, there was no oversight on the part of the
       City when it installed signs on 111th Street but not on Marshfield Street. The record reveals
       that the City made a conscious decision not to add the blank-out sign on Marshfield Street
       because the City engineers concluded that such signs are never followed by drivers but
       merely act to confuse them. Specifically, in its June 22, 1999, letter, the City acknowledged
       its receipt of the IDOT report recommending modifications to the intersection, including the


               15
                 Section 8B.08 of the Illinois MUTCD states that “[a]t a signalized intersection that is
       located within 200 feet of a highway-rail grade crossing, measured from the edge of the track to the
       edge of the roadway, where the intersection traffic control signals are preempted by the approach
       of a train, all existing turning movements toward the highway rail grade crossing should be
       prohibited during the signal preemption sequence.” Manual on Uniform Traffic Control Devices
       § 8B.08 (2009 ed.) To accomplish this goal, the MUTCD offers several options, including: (1) a
       blank-out or changeable message sign or (2) a traffic light with a steady red indication in
       combination with a “No Turn On Red” sign. See id.

                                                  -19-
       installation of the no-right-turn blank-out sign, but then noted that it chose not to install any
       such or similar signs because they are “ignored by drivers,” would confuse them, and would
       “contribute to the degradation of the driver’s adherence to the necessary turn restrictions.”
       Accordingly, unlike Judge, the situation here involves exactly the type of conscious
       municipal policy-making that West held section 3-104 is intended to protect. See West, 147
       Ill. 2d at 11-12 (“The ‘operation of government’ necessarily encompasses the policy
       decisions made by a municipality; that is, those decisions which require the municipality to
       balance competing interests and to make a judgment call as to what solution will best serve
       each of those interests. The decision whether to install a traffic signal requires the municipal
       traffic planner to balance a host of competing interests, among them, safety, convenience and
       cost. *** [T]his is not the sort of decision that should be second-guessed by the courts. Were
       such second-guessing permitted, the traffic planner would be more concerned with avoiding
       possible litigation than with using his best judgment to properly balance the competing
       interests. Thus, instead of seeking the best balance of safety, convenience and cost, the traffic
       planner would concern himself only with whether it could later be argued that the regulation
       provided could have possibly been safer. Excessive regulation, with no corresponding gain
       in safety, convenience or cost efficiency, would be the natural result. The legislature
       recognized this by enacting section 3-104 and expressly immunizing the failure to provide
       a traffic control device or sign.”).
¶ 65        Moreover, contrary to the plaintiff’s assertion, Judge nowhere held that improvements
       to one traffic device necessarily require proper maintenance of another nearby traffic device.
       Rather, Judge only held that once an improvement is made that same improvement must be
       maintained in a reasonably safe condition. See Judge, 221 Ill. 2d at 217 (holding that “[t]he
       question [was] not whether the County initially installed the correct traffic control marking,”
       but whether it “made any improvement to Galena Road, thereby undertaking the duty to
       maintain that improvement in a reasonably safe condition” (emphasis omitted and added)).
       Nothing, in Judge, however, suggests that once an improvement to one part of a road is
       made, the entire road, rather than the improvement itself, must be kept in a reasonably safe
       condition. In the present case, the City made no improvements to any of the traffic lights at
       the intersection. Nor did the City ever make any improvements at all to Marshfield Street.
       The only improvement the City ever made was to install a stop-here-on-red sign and stop line
       for eastbound traffic approaching the rail tracks on 111th Street. The presence of this sign
       (together with the stop line) does not trigger a duty to add a sign on Marshfield Street
       recommending no right turns. West makes this plainly clear. As our supreme court there
       explained:
            “The creative plaintiff, seeking to premise an action on the failure to provide a particular
            traffic device, could always circumvent section 3-104 by finding and pointing out some
            other traffic device that was provided. We do not believe that the legislature intended
            such a narrow construction of section 3-104 ***.” (Emphases in original.) West, 147 Ill.
            2d at 10.
¶ 66        The plaintiff also argues that section 3-104 of the Tort Immunity Act (745 ILCS 10/3-104
       (West 2006)) should not apply to this case because the City “knew of the hazard posed to
       right-turning motorists during preemptions at this intersection and failed to *** correct it.”

                                                 -20-
       The plaintiff specifically contends that section 3-104 (745 ILCS 10/3-104 (West 2006)) does
       not apply because the City was put on notice by the 1999 IDOT report that improvements on
       Marshfield to prohibit right turns onto the rail tracks when a train was approaching were
       necessary to maintain safety for drivers making that right turn. For the reasons that follow,
       we disagree.
¶ 67       A very similar argument was raised and expressly rejected by our supreme court in West.
       There, just like here, the plaintiff argued that the “initial” failure to provide a device meant
       only that no liability should attach if the municipality was without notice that the lack of the
       device created a dangerous condition. West, 147 Ill. 2d at 7. The plaintiff in West specifically
       asserted that because the municipality in that case was aware of a prior injury at the same
       intersection, section 3-104 did not apply. West, 147 Ill. 2d at 7. The plaintiff contended that
       once a municipality was aware that the failure to provide a particular device had caused an
       injury, immunity no longer attached. West, 147 Ill. 2d at 7.
¶ 68       The supreme court outright rejected this contention. In doing so, the court looked to the
       plain language of the Tort Immunity Act as well as its legislative history, and concluded that
       the language of section 3-104 is “unconditional” and makes no reference to notice or lack of
       notice on the part of the governmental entity. West, 147 Ill. 2d at 7. As the court explained:
           “[I]t is instructive to compare the language of section 3-104 to that of two other
           provisions in the Tort Immunity Act. Section 3-102(a) of the Act, which imposes a duty
           on municipalities to maintain public property in a safe condition, specifically states that
           the municipality will be immune from liability unless it had actual or constructive notice
           of the unsafe condition. [Citation.] Section 3-103(a) grants immunity for injury caused
           by a municipality’s adoption of a plan or design for a public improvement where that
           plan or design is approved by the proper authority. That section goes on to specifically
           exclude from the scope of that immunity, those situations in which it appears from the
           use of the plan or design that an unsafe condition has been created. [Citation.] Thus, in
           those sections, the legislature, in clear and deliberate language, expressed its intent to
           limit those sections’ immunity to situations where the municipality was without notice
           that it had created an unsafe condition. To the contrary, section 3-104 contains no
           language which expresses an intent to limit that section’s immunity to situations in which
           the municipality was without notice that the lack of a particular device was unsafe.
           Furthermore, section 3-104 contains no language which indicates an intent to impose a
           duty on municipalities to provide a particular traffic control device where the
           municipality has notice that the failure to so provide has proved to be unsafe. Rather,
           section 3-104 clearly and unequivocally states that the municipality is immune from all
           liability arising out of the failure to provide a particular traffic control device.”
           (Emphases in original and omitted.) West, 147 Ill. 2d at 7.
¶ 69       The court in West further looked to the legislative history of section 3-104, particularly
       the 1986 amendments to that section. West, 147 Ill. 2d at 8. The court specifically noted that
       the pre-1986 version of the statute permitted liability to attach to a governmental unit for
       failure to provide a traffic warning sign or device if such was “necessary to warn of a
       condition which endangered the safe movement of traffic.” (Internal quotation marks
       omitted.) West, 147 Ill. 2d at 8. The court noted that when this section was amended in 1986,

                                                -21-
       the legislature chose to delete that language in its entirety. West, 147 Ill. 2d at 8. In addition,
       the legislature added “warning sign, device or marking” and “overhead lights, traffic
       separating or restraining devices or barriers” to the list of traffic devices a municipality was
       immunized for failing to provide. (Internal quotation marks omitted.) West, 147 Ill. 2d at 8.
       Based on these legislative changes, our supreme court in West concluded that “[t]he
       legislature *** clearly intended to enlarge the scope of section 3-104’s immunity and to
       immunize absolutely the failure to initially provide a traffic control device, even where such
       failure might ‘endanger the safe movement of traffic.’ ” (Emphasis in original.) West, 147
       Ill. 2d at 8; see also Wood v. Village of Grayslake, 229 Ill. App. 3d 343, 354 (1992) (“West
       *** holds that section 3-104 of the Tort Immunity Act absolutely immunizes a local public
       entity from failing to provide traffic control devices even if the governmental unit had notice
       of the hazardous condition of the roadway.”).
¶ 70        Based on our supreme court’s rationale in West, we too reject the plaintiff’s contention
       here, that the City’s section 3-104 immunity did not attach because the City was placed on
       notice about the hazard by the 1999 IDOT report. See West, 147 Ill. 2d at 8; Wood, 229 Ill.
       App. 3d at 354.
¶ 71        The plaintiff finally argues that the City cannot shield behind section 3-104 immunity
       because its failure to use advance warning or blank-out signs at the intersection of Marshfield
       and 111th Streets violated the requirements of the MUTCD and section 11-304 of the Illinois
       Vehicle Code (625 ILCS 5/11-304 (West 2008)).16 Citing to Snyder v. Curran Township, 167
       Ill. 2d 466 (1995), and LoCoco v. XL Disposal Corp., 307 Ill. App. 3d 684 (1999), the
       plaintiff asserts that section 3-104 does not apply where the relevant state manual or
       regulation is violated. We disagree and find those cases inapposite.
¶ 72        We begin by pointing out that both Snyder and LoCoco involved governmental units
       asserting immunity pursuant to section 2-201 of the Tort Immunity Act, which specifically
       makes a distinction between discretionary and ministerial acts. See 745 ILCS 10/2-201 (West
       2006) (“Except as otherwise provided by Statute, a public employee serving in a position
       involving the determination of policy or the exercise of discretion is not liable for an injury
       resulting from his act or omission in determining policy when acting in the exercise of such
       discretion even though abused.”).
¶ 73        In Snyder, the township installed a “curve” warning sign, but placed it on the wrong side
       of the road and only a short distance from the curve in contravention of the MUTCD’s
       requirements. Snyder, 167 Ill. 2d at 468. The township asserted immunity pursuant to section
       2-201 of the Tort Immunity Act (745 ILCS 10/2-201 (West 2006)), which immunizes
       discretionary but no ministerial acts. Snyder, 167 Ill. 2d at 468. Snyder held that ministerial

               16
                 Section 11-304 states in pertinent part:
                        “Local authorities *** shall place and maintain such traffic-control devices *** as
               are required to indicate and carry out the provisions of this Chapter, and local traffic
               ordinances or to regulate, warn or guide traffic. All such traffic control devices shall
               conform to the State Manual and Specifications ***.
                        Local authorities *** shall have the authority to install signs, in conformance with
               the State Manual and specifications ***.” 625 ILCS 5/11-304 (West 2008)).

                                                  -22-
       acts are those that do not call for the exercise of judgment or discretion, such as acts
       mandated by a statute. Snyder, 167 Ill. 2d at 468-69. The court then held that discretionary
       immunity applied to the township’s initial decision whether to install the sign, but once the
       decision was made, the mere installation was a ministerial task and needed to be performed
       in accordance with applicable laws. Snyder, 167 Ill. 2d at 474-75.
¶ 74       In LoCoco, a city, county, and township entered into an agreement to install certain
       improvements at an intersection, including stop signs and corresponding painted stop bar
       lines. LoCoco, 307 Ill. App. 3d at 687. The township painted the stop bar lines for all four
       directions of traffic and had stop signs in place for traffic traveling along one of the streets
       (111th Street), but delayed in installing the stop signs on the busier route (Route 59).
       LoCoco, 307 Ill. App. 3d at 687. The location of the new stop bar lines on 111th Street also
       obstructed motorists’ view of cross-traffic. LoCoco, 307 Ill. App. 3d at 697. The intersection
       had remained in this half-finished condition for about two weeks when the plaintiff was
       involved in a fatal accident there. LoCoco, 307 Ill. App. 3d at 697. The township asserted
       discretionary immunity.17 LoCoco, 307 Ill. App. 3d at 697-98. The court in LoCoco explained
       that the installation of the stop signs was not discretionary because “once the parties
       established the intergovernmental agreement as a plan for the intersections’ improvements
       and began the performance of the improvements, [the township’s] discretionary function
       ended and its ministerial function began.” LoCoco, 307 Ill. App. 3d at 698.
¶ 75       Unlike in Snyder and LoCoco, here the City never attempted to defend its actions
       pursuant to section 2-201 of the Tort Immunity Act (745 ILCS 10/2-201 (West 2006)) but,
       rather, asserted immunity solely pursuant to section 3-104 (745 ILCS 10/3-104 (West 2006)).
       Unlike section 2-201, nothing in section 3-104 calls for an analysis of whether a particular
       act or decision was discretionary or ministerial. See 745 ILCS 10/2-201, 3-104 (West 2006).
       In fact our supreme court has expressly held that it is improper to import the
       “discretionary/ministerial distinction” into sections of the Tort Immunity Act that do not
       specifically reference it. See Epstein v. Chicago Board of Education, 178 Ill. 2d 370, 380
       (1997). In Epstein, our supreme court pointed out that “the Tort Immunity Act explicitly
       preserves discretionary immunity *** [only] in two particular provisions, sections 2-109 and
       2-201.” (Emphasis in original.) Epstein, 178 Ill. 2d at 381. The court then went on to state:
           “[C]ourts must not read conditions into the Tort Immunity Act that conflict with its plain
           language. [Citation.] Such an approach wrongly results in court-made limitations on what
           the legislature has prescribed in an area constitutionally designed as the legislature’s
           own.” Epstein, 178 Ill. 2d at 381.
¶ 76       What is more, our appellate courts have already considered and expressly rejected the
       same argument about Snyder that the plaintiff advances here in an attempt to avoid section
       3-104. See Boub v. Township of Wayne, 291 Ill. App. 3d 713, 725 (1997) (“Plaintiff asserts
       that Snyder stands for the proposition that the immunity of section 3-104 does not apply if


               17
                  Although the court in LoCoco does not identify the specific immunity provision/section
       of the Act which the township asserted, its reference to “discretionary” immunity strongly suggests
       to it being section 2-201 (745 ILCS 10/2-201 (West 2006)).

                                                  -23-
       the relevant state manual is violated. However, plaintiff’s reliance on Snyder for this
       proposition is misplaced. In fact, citing West ***, with approval, the Snyder court noted that
       a local governmental entity has absolute immunity under section 3-104 for an ‘initial failure
       to erect a traffic warning device.’ [Citation.]”).
¶ 77        Our courts have repeatedly held that “[w]hile section 11-304 of the Illinois Vehicle Code
       *** impose[s] [an] obligation[ ] upon municipalities to post various warning signs, section
       3-104 of the Tort Immunity Act absolutely immunizes local public entities from any tort
       liability for failing to fulfil those duties.” Ramirez v. Village of River Grove, 266 Ill. App. 3d
       930, 933 (1994); accord Robinson v. Atchison, Topeka & Santa Fe Ry. Co., 257 Ill. App. 3d
       722, 775 (1994) (“The plaintiffs argue that the township is not immune because the
       [MUTCD] provides that railroad advance warning signs are mandatory on roadways in
       advance of every grade crossing. Neither the express language of section 3-104 nor the
       supreme court’s interpretation of that section *** provides for an exception for mandatory
       warning signs.”); Gresham v. Kirby, 229 Ill. App. 3d 952, 957 (1992) (“While section 11-304
       of the Code imposes an obligation on local authorities to post warning signs *** section 3-
       104 of the Act immunizes local authorities from any tort liability for failing to fulfill this
       duty.”); Wood, 229 Ill. App. 3d at 351 (“While [section 11-304] imposes an obligation on
       local authorities to warn motorists of those hazards incident to the portion of a highway
       remaining under local maintenance jurisdiction [citation], section 3-104 of the Tort Immunity
       Act immunizes a local public entity from any tort liability for failing to fulfill this duty.”);
       Fitt v. City of Mattoon, 215 Ill. App. 3d 472, 481 (1991) (“While section 11-304 of the Code
       imposes an obligation on local authorities to post warning signs, section 3-104 of the
       Immunity Act immunizes local authorities from any tort liability for failing to fulfill this
       duty.”); Newsome v. Thompson, 202 Ill. App. 3d 1074, 1079 (1990) (“Even assuming that
       *** the City’s ordinances imposed a duty upon it to post barriers at its street reconstruction
       sites *** the Tort Immunity Act immunizes the City from liability for that negligence.”).
       Accordingly, we reject the application of Snyder and LoCoco to the facts of this case.
¶ 78        For all of the aforementioned reasons, we conclude that under the present circumstances
       the City is absolutely immune pursuant to section 3-104 of the Act (745 ILCS 10/3-104
       (West 2006)). See West, 147 Ill. 2d at 10; Judge, 221 Ill. 2d at 217-18; see, e.g., Ramirez, 266
       Ill. App. 3d at 932-33 (holding that a village was completely immune from prosecution
       pursuant to section 3-104 of the Tort Immunity Act for its failure to post the required
       warning signs reducing the speed limit in the area of a railroad crossing, the absence of
       which the plaintiff alleged caused his injuries); Robinson, 257 Ill. App. 3d at 775-76 (holding
       that a local township was absolutely immune under section 3-104 of the Tort Immunity Act
       for its failure to place a railroad advance warning sign on a road parallel to the railroad
       tracks, the absence of which the plaintiffs alleged caused their injuries); Gresham v. Kirby,
       229 Ill. App. 3d at 957-58 (holding that pursuant to section 3-104, the town was immune
       from liability for failing to post warning signs on a town road just before an intersection with
       the state highway and for failing to close down the town road, even if this failure was
       negligent and caused the collision at the intersection that injured the plaintiff); Boub, 291 Ill.
       App. 3d at 724-26 (holding that a township was entitled to absolute immunity pursuant to
       section 3-104 of the Tort Immunity Act in a claim for negligence brought by a bicyclist who

                                                 -24-
       was injured in an accident on a bridge because the township failed to place signs warning of
       the unimproved conditions during repair work on the bridge and that the road was closed to
       vehicular traffic during those repairs); see also Wood, 229 Ill. App. 3d at 354 (“West makes
       clear that immunity under section 3-104 applies to the failure to provide a specific traffic
       control device, even if the alleged hazard already has a different type of signal or sign.”
       (Emphasis omitted)). Therefore, we conclude that the circuit court’s grant of the City’s
       motion for judgment n.o.v. on this basis was not made in error.
¶ 79        We further reject any attempt by the plaintiff to argue in the alternative that we should
       permit her to proceed with another trial because the circuit court erred in rejecting her request
       to modify her jury instructions or to allow her to file a third amended complaint “to conform
       to the proofs.” In that respect, we first note that the plaintiff has waived this issue for
       purposes of appeal by failing to develop her argument properly. It is axiomatic that “[a]
       reviewing court is entitled to have the issues clearly defined and supported by pertinent
       authority and cohesive arguments” (U.S. Bank v. Lindsey, 397 Ill. App. 3d 437, 459 (2009)
       (citing Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008)), and that failure to develop an argument
       results in waiver. See, e.g., People ex rel. Madigan v. Lincoln, Ltd., 383 Ill. App. 3d 198, 208
       (2008) (holding that a party waived the argument for purposes of appeal where it “merely
       state[d] [a] proposition and [made] no attempt to support it with analysis or authority”). Here,
       the plaintiff has failed to provide even the most basic analysis in support of her alternative
       request for a new trial. Rather, in one paragraph, the plaintiff asserts, with no citation to
       authority, that “to the extent the trial court’s ruling granting JNOV is interpreted as being
       somehow based upon something lacking in the jury’s charge or plaintiff’s second amended
       complaint, plaintiff submits that the trial court abused its discretion in denying plaintiff to
       instruction [sic] the jury on the issues and evidence and denying leave to file her third
       amended complaint at law, and thus a new trial should be granted.”
¶ 80        What is more, even if we were to review this issue, our review of the circuit court’s
       determinations with respect to both jury instructions and leave to file an amended complaint
       is for abuse of discretion. See, e.g., Cetera v. DiFilippo, 404 Ill. App. 3d 20, 44 (2010) (jury
       instructions); O’Brien v. City of Chicago, 285 Ill. App. 3d 864, 872 (1996) (amended
       complaint). Nothing in the record below suggests that the circuit court abused its discretion
       in limiting the jury instructions or denying the plaintiff’s request to amend her complaint.
       See, e.g., Cetera, 404 Ill. App. 3d at 44; see also Schultz v. Northeast Illinois Regional
       Commuter R.R. Corp., 201 Ill. 2d 260, 274 (2002) (even where a jury instruction was
       incorrect a court will not order a new trial absent evidence of prejudice); see also Harding
       v. Amsted Industries, Inc., 276 Ill. App. 3d 483, 494 (1995) (“in order to allow the
       amendment of a pleading to conform to proof, the proof already produced must support the
       amendment”); Canning v. Barton, 264 Ill. App. 3d 952, 957 (1994) (holding that “[i]n the
       absence of any *** specific references to evidence in the record, [the reviewing court could]
       only conclude that the trial judge did not abuse his discretion in denying this motion [to
       amend the pleading]”).

¶ 81                                    III. CONCLUSION


                                                 -25-
¶ 82       For all of the aforementioned reasons, we affirm the circuit court’s entry of judgment
       n.o.v. in favor of the City.

¶ 83       Affirmed.

¶ 84       JUSTICE HOWSE, dissenting.
¶ 85       I respectfully dissent.
¶ 86       The majority concluded that the City is immune from suit for the initial installation of
       the traffic control system pursuant to section 3-104 of the Tort Immunity Act (745 ILCS
       10/3-104 (West 2006)), following our supreme court’s decision in West, 147 Ill. 2d 1.
       However, the record indicates that the City had erected additional traffic control devices
       since its original installation and improved the traffic control system at the intersection where
       the decedent was killed. Therefore, I believe that the decision in Judge, 221 Ill. 2d 195, is
       more applicable.
¶ 87       The record establishes that a preemption traffic control system was installed in 1994 and
       was improved in 1996 with signage and placement of white lines near the railroad tracks.
       The record further reveals, as the majority noted, that in 1999 IDOT provided the City with
       a report concerning the regulation of the intersection where the decedent was killed,
       specifically recommending the installation of certain additional signs at the intersection. The
       City acknowledged receipt of the IDOT report, but consciously chose not to take the acts
       described and recommended by the report. Moreover, the MUTCD in 2000 and 2003
       recommended that all turning movements toward railroad tracks be prohibited during signal
       preemption and plaintiff’s expert testified that the MUTCD is a national standard for traffic
       devices, adopted by both the federal government and the state of Illinois. Section 11-304 of
       the Illinois Vehicle Code (625 ILCS 5/11-304 (West 2004)) provides that, when placing
       traffic control devices, local authorities shall follow the Illinois Manual. See Judge, 221 Ill.
       2d at 217.
¶ 88       “The traditional common law duty of local governments concerning public property is
       a duty to maintain that property in a reasonably safe condition.” Horrell v. City of Chicago,
       145 Ill. App. 3d 428, 432 (1986). “The duty is only to ‘maintain’ the property and does not
       require the creation of public improvements.” Horrell, 145 Ill. App. 3d at 432. This is
       codified in section 3-102 of the Act. 745 ILCS 10/3-102 (West 2008). “Thus, the duty to
       maintain does not commence until an improvement is actually undertaken.” Horrell, 145 Ill.
       App. 3d at 432.
¶ 89       While a city is not liable for its failure initially to provide improvements such as lights
       or traffic control devices, once having adopted and embarked upon a plan of public
       improvements, a city has a duty to maintain those improvements in a condition conducive
       to the safety of the traveling public. Santelli v. City of Chicago, 222 Ill. App. 3d 862, 867
       (1991). Moreover, section 11-304 of the Vehicle Code (625 ILCS 5/11-304 (West 2004)),
       which mandates compliance with the Illinois MUTCD, establishes a defendant’s duty of
       reasonable care. Judge, 221 Ill. 2d at 216 (citing Snyder v. Curran Township, 167 Ill. 2d 466,
       472 (1995)).

                                                 -26-
¶ 90        Here, it is uncontested that the signal preemption mechanism at the intersection where
       decedent was killed did not prohibit turns toward the railroad tracks despite the MUTCD
       recommendation that all turning movements toward railroad tracks be prohibited during
       signal preemption. Additionally, as the record indicates that improvements were made to the
       traffic control system at that location, namely, by adding signage and painted lines, the City
       had a duty to maintain those improvements safely for the traveling public. Thus, despite the
       majority’s contention to the contrary, it is unreasonable to conclude that the City had
       immunity based on an initial installation when the evidence clearly establishes subsequent
       improvements to the intersection. The plain language of section 3-104 immunizes only the
       failure to initially provide traffic control devices. Judge, 221 Ill. 2d at 217-18.
¶ 91        Further, in the case at bar, the evidence established that the MUTCD regulations required
       the installation of traffic control devices that would prevent turns toward railroad tracks. The
       majority found that the City is immune for its noncompliance with the MUTCD and failure
       to install because of its discretionary determination that such signage would be ignored by
       drivers and confuse them. However, our supreme court has determined that the placement
       of traffic control devices outside of the statutory requirements is a ministerial act. Snyder,
       167 Ill. 2d at 474.
¶ 92        The common law recognized the distinction between discretionary duties, the negligent
       performance of which does not subject a municipality to tort liability, and ministerial duties,
       the negligent performance of which can subject a municipality to tort liability. Snyder, 167
       Ill. 2d at 473. Although discretionary immunity has been codified in section 2-201 of the
       Immunity Act (745 ILCS 10/2-201 (West 2004)), cases considering duty under the Vehicle
       Code have continued to use the common law definitions of discretionary and ministerial
       functions. Snyder, 167 Ill. 2d at 473. Generally, discretionary acts are those which are unique
       to the particular public office and not merely ministerial in nature, while ministerial acts are
       those which a person performs on a given state of facts in a prescribed manner, in obedience
       to the mandate of legal authority, and without reference to the official’s discretion as to the
       propriety of the act. Snyder, 167 Ill. 2d at 474; Parsons v. Carbondale Township, 217 Ill.
       App. 3d 637, 644 (1991). Here, where statutory and regulatory guidelines were in place, the
       City’s conscious decision not to comply with the MUTCD guidelines was ministerial, not
       discretionary, and violated its duty of reasonable care to the traveling public. See Snyder, 167
       Ill. 2d at 474.
¶ 93        Accordingly, I would reverse the circuit court’s grant of judgment n.o.v. and reinstate the
       jury’s verdict.




                                                -27-